Justice Frye
dissenting.
In this case defendant, with the threatened use of a firearm, took and carried away the victim’s automobile. At the time of the taking, the trunk of the automobile contained the victim’s shopping bags and pocketbook. As a result of this single taking, defendant was charged with two offenses, felonious larceny of the automobile and armed robbery of the money and items contained in the pocketbook and shopping bags. He was convicted of both offenses and sentenced accordingly.
The Court of Appeals held that judgment on one of the convictions must be arrested because
defendant’s right to be free from double jeopardy under Article I, § 19, of the North Carolina Constitution and Amendments V and XIV to the United States Constitution was violated by his punishment under two statutes which the legislature intended to be mutually exclusive under facts such as those in the case at bar.
The Court of Appeals’ opinion continues as follows:
The issue before us is whether a single series of acts may support convictions under both N.C. Gen. Stat. Secs. *59414-87 (armed robbery) and 14-72 (felonious larceny) (1981) when there has been only one taking from one victim at one time. We hold that it cannot.
State v. Hurst, 82 N.C. App. 1, 10-11, 346 S.E. 2d 8, 14 (1986). The majority now reverses that decision. In so doing, the majority effectively overrules the following cases previously decided by this Court: State v. McGill, 296 N.C. 564, 568, 251 S.E. 2d 616, 619 (1979); State v. Owens, 277 N.C. 697, 178 S.E. 2d 442 (1971); State v. Swaney, 277 N.C. 602, 178 S.E. 2d 399, appeal dismissed and cert. denied, 402 U.S. 1006, 29 L.Ed. 2d 428 (1971); State v. Hatcher, 277 N.C. 380, 177 S.E. 2d 892 (1970); State v. Rogers, 273 N.C. 208, 150 S.E. 2d 525 (1968); State v. Parker, 262 N.C. 679, 138 S.E. 2d 496 (1964); State v. Wenrich, 251 N.C. 460, 111 S.E. 2d 582 (1959); State v. Davis, 242 N.C. 476, 87 S.E. 906 (1955); State v. Bell, 228 N.C. 659, 46 S.E. 834 (1948).
The majority also effectively overrules at least the following cases decided by the Court of Appeals: State v. Pagon, 64 N.C. App. 295, 307 S.E. 2d 381 (1983); State v. Horne, 59 N.C. App. 576, 297 S.E. 2d 788 (1982); State v. Reid, 55 N.C. App. 72, 284 S.E. 2d 519 (1981); State v. Chapman, 49 N.C. App. 103, 270 S.E. 2d 524 (1980); State v. Allen, 47 N.C. App. 482, 267 S.E. 2d 514 (1980); State v. Perry, 38 N.C. App. 735, 248 S.E. 2d 755 (1978); State v. Fletcher, 27 N.C. App. 672, 220 S.E. 2d 101 (1975); State v. Coxe, 16 N.C. App. 301, 191 S.E. 2d 923 (1972).
The majority believes that three cases decided by this Court require that we reverse the decision of the Court of Appeals in this case. I believe that those cases may be distinguished from the present case. The first of these cases, State v. Revelle, 301 N.C. 153, 270 S.E. 2d 476 (1980), involved convictions of felonious larceny of an automobile and armed robbery where the defendant first took money and wallets from the inhabitants of a trailer before going outside and taking their automobile. The Court held that the two offenses (and the other charges of burglary and rape) represented separate actions by defendant although all the charges were based on the same series of events. The Court found no error in the convictions. Revelle is distinguishable from the instant case because there were two separate takings in Revelle whereas there was only one taking in the instant case.
*595In State v. Beaty, 306 N.C. 491, 293 S.E. 2d 760 (1982), defendant was charged and convicted of two counts of armed robbery resulting from his assault of a loan company employee with property taken from both the employee and the business. The Court arrested judgment on one of the armed robbery charges, finding that the controlling factor was the existence of a single assault. While the Court’s language would apply, Beaty does not control the instant case because Beaty involved only indictments charging armed robbery whereas the instant case involves whether a defendant may be punished for both armed robbery and felonious larceny based on the same taking.
In the third case, State v. Murray, 310 N.C. 541, 313 S.E. 2d 523 (1984), the defendant was convicted of first degree murder, felonious larceny of an automobile and armed robbery. The defendant contended that he was twice placed in jeopardy for the same offense because he was charged and tried for both the armed robbery of the victim by taking his wallet and keys and the felonious larceny of his automobile. Relying upon our decision in State v. Revelle, 301 N.C. 153, 270 S.E. 2d 476, we held that since at least one essential element of the two crimes is not an element of the other, defendant was not subjected to double jeopardy by being convicted of both armed robbery and felonious larceny. Nevertheless, it is clear from the facts that were before the Court that even if felonious larceny were a lesser included offense of armed robbery, the armed robbery involving the wallet , and keys preceded in time the later distinct act of felonious larceny of the automobile. Thus, in Murray we have two takings, not one as in the instant case.
While the three cases relied on by the majority support the holding that felonious larceny is not always a lesser included offense of armed robbery, they do not answer the question of whether the legislature intended that a person should be punished for both felonious larceny and armed robbery for a single taking from a single victim at one time. A careful review of the opinions in the long list of cases overruled by the majority today would suggest that the legislature did not so intend. The Court of Appeals, in a well-reasoned and unanimous decision, concluded that larceny of goods worth over $400 and armed robbery of the same goods from the same person at one time are mutually ex-cludable offenses: that is, if defendant is punished for one, he can*596not be punished for the other based on the same taking. The Court of Appeals thus arrested judgment on the felonious larceny conviction, upheld the armed robbery conviction, and remanded for resentencing. I would affirm that decision.
Chief Justice EXUM joins in this dissenting opinion.